    Case 1:21-cv-00239-GZS Document 8 Filed 09/03/21 Page 1 of 2                                  PageID #: 47




                                  UNITED STATES DISTRICT COURT
                                       DISTRICT OF MAINE


KRISTINA LAZORE et al.,                               )
                                                      )
                  Plaintiffs                          )
v.                                                    )        No. 1:21-cv-00239-GZS
                                                      )
JHON HARRIGAN et al. ,                                )
                                                      )
                  Defendants                          )


               ORDER DENYING LEAVE TO PROCEED IN FORMA PAUPERIS

         Pro se plaintiff Kristina Lazore has filed an application to proceed in forma pauperis in

this case.1 See Application to Proceed in District Court Without Prepaying Fees or Costs

(ECF No. 4) (“IFP Application”). A litigant seeking leave to proceed in forma pauperis must

“submit[] an affidavit that includes a statement of all” her assets and demonstrates that she is

“unable to pay [the court’s] fees or give security therefor.” 28 U.S.C. § 1915(a)(1). Although a

litigant need not prove that she is “absolutely destitute” to qualify for in forma pauperis status,

Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339 (1948), the litigant must nevertheless

provide enough information for the court to conclude that her fees should be waived, see Young v.

Frey, Docket No. 1:20-cv-00367-NT, 2020 WL 6386389, at *1 (D. Me. Oct. 30, 2020).

         Lazore’s IFP application fails to provide sufficient information about her assets,

obligations, and expenses. See IFP Application at 2. Specifically, Lazore fails to list whether she

has any (i) tangible or intangible assets, (ii) regular monthly expenses, (iii) dependents, or



1
  The complaint in this case lists Lazore and an individual named Joseph Beizeo as plaintiffs but is signed only by
Lazore. See Complaint (ECF No. 1) at 1, 6. Because Lazore does not purport to be a licensed attorney, she may not
act on Beizeo’s behalf in this matter. See 28 U.S.C. § 1654 (“In all courts of the United States the parties may plead
and conduct their own cases personally or by counsel . . . .” (emphasis added)); O’Diah v. Volkswagen of Amer., Inc.,
91 F. App’x 159, 160 (1st Cir. 2004) (holding that section 1654 bars “a non-lawyer from representing anyone but”
herself).

                                                          1
 Case 1:21-cv-00239-GZS Document 8 Filed 09/03/21 Page 2 of 2                        PageID #: 48




(iv) debts or other financial obligations, choosing instead to use the space on her IFP application

for providing such information to reiterate her claims against the defendants. See id. Without this

information, I cannot determine whether she qualifies to proceed in forma pauperis and, therefore,

her IFP application is DENIED on the showing made. The Clerk’s Office is DIRECTED to

promptly provide Lazore with another IFP application, and Lazore is DIRECTED, by no later

than September 24, 2021, to file an amended IFP application – fully completed with all questions

answered – or pay this court’s $402 filing fee, failing which I will recommend that this case be

dismissed. See Young, 2020 WL 6386389, at *1 (denying an IFP application where the plaintiff

failed to provide sufficient financial information but providing a deadline for the plaintiff to submit

an amended application or pay the court’s filing fee).

                                              NOTICE


        In accordance with Federal Rule of Civil Procedure 72(a), a party may serve and file an
objection to this order within fourteen (14) days after being served with a copy thereof.

         Failure to file a timely objection shall constitute a waiver of the right to review by the
district court and to any further appeal of this order.


       Dated this 3rd day of September, 2021.

                                                               /s/ John H. Rich III
                                                               John H. Rich III
                                                               United States Magistrate Judge




                                                  2
